                                          Case 3:18-md-02843-VC Document 588 Filed 12/11/20 Page 1 of 2




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                              NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     IN RE: FACEBOOK, INC. CONSUMER                      MDL No. 2843
                                         PRIVACY USER PROFILE LITIGATION                     Case No. 18-md-02843-VC (JSC)
                                   5

                                   6                                                         DISCOVERY ORDER NO. 11
                                   7

                                   8
                                   9          This MDL matter has been assigned to this Court for management of discovery. The Court

                                  10   held a discovery status conference on December 9, 2020 and this Order memorializes the

                                  11   decisions made at the hearing.

                                  12      A. 30(b)(6) Witness. At the hearing, Facebook insisted it does not have any documents
Northern District of California
 United States District Court




                                  13          reflecting its valuation of the user data it collects. It also contended that Plaintiffs

                                  14          conceded that user data not shared with or accessible to third parties is not relevant, (Dkt.

                                  15          No. 548 at 10), and because Facebook does not share inferred user data, the inferred user

                                  16          data Facebook maintains is not relevant. Facebook both collects and uses data about its

                                  17          users as part of its business model, including data derived from third parties. How it

                                  18          specifically uses this data is an open question, but if the Court were to accept Facebook’s

                                  19          arguments about the scope of production, it would eliminate Discovery Order No. 9’s third

                                  20          category of discovery: data inferred from a user’s on or off-platform activity. What is

                                  21          needed now is more detail about Facebook’s collection and use of user data so future

                                  22          discovery requests can be tailored to Plaintiffs’ better understanding of the internal

                                  23          operations of Facebook as well the terminology it uses for describing data that is

                                  24          potentially responsive to Plaintiffs’ discovery requests.

                                  25          The Court accordingly orders Facebook to provide a 30(b)(6) witness regarding the
                                  26          discoverable user data as articulated by Discovery Order No. 9. (Dkt. No. 557.) Facebook
                                  27          shall also provide a 30(b)(6) witness on how it monetizes—directly or indirectly—and thus
                                  28
                                         Case 3:18-md-02843-VC Document 588 Filed 12/11/20 Page 2 of 2




                                   1         values user data. Plaintiffs shall provide Facebook with their 30(b)(6) Notice on or before

                                   2         December 18, 2020 and Facebook will have until January 13, 2021 to submit an initial

                                   3         response. The 30(b)(6) topics shall be narrowly tailored to assist Plaintiffs with identifying

                                   4         relevant discovery in the above two areas. The deposition will be limited to the time

                                   5         period of 2012 through 2017 to reduce burden and given its investigatory purpose.

                                   6      B. Search Terms. The Parties shall continue to meet and confer the week of December 14-

                                   7         18 regarding their competing proposals. Given the deadline for submission of final

                                   8         proposals—Christmas Eve—the Parties shall submit a stipulation by December 18, 2020,

                                   9         agreeing to a new deadline for final proposals.

                                  10      C. Five-Day Détente. The Parties shall meet and confer to choose five consecutive business

                                  11         days during the upcoming holidays where no communications will take place between the

                                  12         Parties regarding the case. Communications on other topics are encouraged.
Northern District of California
 United States District Court




                                  13      D. Plaintiffs’ Interrogatory Responses and Privacy Settings Data. Plaintiffs shall

                                  14         supplement their interrogatory responses regarding what they characterize as their sensitive

                                  15         information with specific examples rather than general categories.

                                  16      E. Additional Proposed Custodians. The addition of further custodians for discovery

                                  17         purposes is premature at this time.

                                  18      F. Dismissal of Named Plaintiffs. The parties shall file a stipulation regarding the dismissal

                                  19         of certain named plaintiffs in accordance with what was discussed at the hearing no later

                                  20         than December 18, 2020.

                                  21      G. Next Status Conference. The next video status conference shall be January 15, 2021 at

                                  22         8:30 a.m. The Parties shall submit a joint status update by January 14, 2021 at 12:00 p.m.

                                  23         IT IS SO ORDERED.

                                  24   Dated: December 11, 2020

                                  25

                                  26
                                                                                                   JACQUELINE SCOTT CORLEY
                                  27                                                               United States Magistrate Judge
                                  28
                                                                                       2
